[Cite as State v. Brown, 2022-Ohio-3828.]




                     IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                       HAMILTON COUNTY, OHIO




STATE OF OHIO,                              :        APPEAL NO. C-210433
                                                     TRIAL NO. C-21CRB-3920
       Plaintiff-Appellant,                 :

 vs.                                        :            O P I N I O N.

CHRISTIAN BROWN,                            :

    Defendant-Appellee.                     :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Modified and Cause Remanded

Date of Judgment Entry on Appeal: October 28, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M. Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellant,

Raymond T. Faller, Hamilton County Public Defender, and Sarah E. Nelson, Assistant
Public Defender, for Defendant-Appellee.
                      OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Judge.

       {¶1}   Christian Brown appeals his conviction for domestic violence after a

jury trial. In four assignments of error, he argues that the trial court erred by defining

the term “putative father” in the jury instructions and that the conviction was based

on insufficient evidence and was against the weight of the evidence. For the following

reasons, we modify the trial court’s judgment and remand this cause for sentencing on

the lesser-included offense of disorderly conduct.

                               Factual Background

       {¶2}   After a jury trial, Christian Brown was convicted of domestic violence in

violation of R.C. 2919.25(A), which provides that “[n]o person shall knowingly cause

or attempt to cause physical harm to a family or household member.” The trial

testimony established that Brown had kicked his girlfriend, Brianna Siffel, during an

argument. At the time of the offense, Brown and Siffel had dated for approximately

ten months, and Siffel had just learned she was pregnant. The two got into an

argument at Brown’s mother’s house where Brown resided. Siffel testified that Brown

threw her on his bed and took her phone. When she tried to retrieve her phone, Brown

pushed her, and she fell on the floor. While lying on the floor, Brown kicked her. Siffel

suffered a bruise on her arm and a “fat lip.”

       {¶3}   The dispute at trial was whether the state had established that Siffel was

a family or household member. The state theorized that Siffel was a family or

household member because she was pregnant with Brown’s child at the time of the

assault, and therefore, the natural parent of Brown’s unborn child. One definition of

“family or household member” is “[t]he natural parent of any child of whom the

offender is the other natural parent or is the putative other natural parent.” R.C.

2919.25(F)(1)(b). To that end, the state asked the trial court to define “putative father”


                                                2
                      OHIO FIRST DISTRICT COURT OF APPEALS



for the jury. Brown objected to the instruction, arguing that he could not be considered

a “father” because the child had not yet been born.

       {¶4}    The trial court disagreed and instructed the jury that a putative father is

a man who may be the child’s father, who is not married to the child’s mother, has not

been determined to be the father, and has not acknowledged paternity. The trial court

further instructed the jury that the putative-father instruction applied in this case.

       {¶5}    The jury found Brown guilty, and the trial court sentenced him to 180

days of incarceration, a $500 fine, and court costs. Brown now appeals arguing that

the trial court erred by including the putative-father definition in the jury instructions,

Siffel was not the “natural parent of any child” to qualify as a family or household

member, the conviction was based on insufficient evidence as the state failed to prove

the family or household element, and the conviction was against the weight of the

evidence.

                                 Law and Analysis

       {¶6}    For ease of discussion, we will address the third assignment of error first

because it is dispositive of this appeal. Brown contends that his conviction for

domestic violence under R.C. 2919.25 was based on insufficient evidence as the state

failed to prove the family-or-household-member element because Siffel was not the

“natural parent of any child” to qualify as a family or household member.

       {¶7}    The test for determining if the evidence was sufficient to sustain a

conviction is whether “after viewing the evidence in the light most favorable to the

state, any rational trier of fact could have found all the essential elements of the crime

proved beyond a reasonable doubt.” State v. Ham, 1st Dist. Hamilton No. C-170043,

2017-Ohio-9189, ¶ 19, citing State v. Jenks, 61 Ohio St.3d 259, 273, 574 N.E.2d 492




                                                3
                     OHIO FIRST DISTRICT COURT OF APPEALS



(1991), paragraph two of the syllabus. A conviction based on legally insufficient

evidence constitutes a denial of due process. State v. Thompkins, 78 Ohio St.3d 380,

386-387, 678 N.E.2d 541 (1997).

       {¶8}   Brown was convicted of domestic violence in violation of R.C.

2919.25(A), which provides that “[n]o person shall knowingly cause or attempt to

cause physical harm to a family or household member.” A “family or household

member” is defined, in relevant part, as “[t]he natural parent of any child of whom the

offender is the other natural parent or is the putative other natural parent.” R.C.

2919.25(F)(1)(b).

       {¶9}   Thus, the issue for this court is whether the natural parent of any child

includes a pregnant victim’s unborn child. The Tenth District Court of Appeals has

examined this issue in the context of a civil protection order and concluded that the

definition of family and household member does not include an unborn child. See

Smith v. Martin, 10th Dist. Franklin No. 08-AP-692, 2009-Ohio-3440, ¶ 9. In Martin,

a pregnant woman sought a protection order to specifically protect her unborn child

from her boyfriend who was the father of the unborn child. Id. at ¶ 2.

       {¶10} R.C. 3113.31, the statute governing domestic-violence-protection

orders, defines “family or household member” to include “[t]he natural parent of any

child of whom the respondent is the other natural parent or is the putative other

natural parent.” R.C. 3113.13(A)(3)(b). The Tenth District noted that certain statutes

“are meant to protect the unborn and to punish an offender who harms an unborn

child.” Martin at ¶ 5. “For example, a person can be convicted of felonious assault if

the offender knowingly caused serious physical harm to another or to another’s

unborn. R.C. 2903.11. In that instance, the term ‘unborn’ is specifically used in the




                                              4
                      OHIO FIRST DISTRICT COURT OF APPEALS



statute, and by implication, makes a distinction between a person and an unborn.” Id.

The court concluded:

       Amendments made by the General Assembly to specifically include the

       unborn with the purview of a statute lead us to infer that the legislature

       is fully aware of the situations in which it desires to protect the unborn

       or punish those who harm them. Under the plain language of R.C.

       3113.31, a viable fetus is outside the statutory definition of persons

       entitled to seek relief.

Id. at ¶ 9. The definition of “family or household member” in R.C. 3113.31 is identical

to the definition in the domestic-violence statute at issue in this case. We agree with

our sister court that the definition of “family and household member” does not include

an unborn child.

       {¶11} Moreover, in reviewing the domestic-violence statute, the legislature

included a pregnant victim specification. See R.C. 2919.25(D)(5) (stating, in relevant

part, “if the offender knew that the victim of the violation was pregnant at the time of

the violation, a violation of division (A) or (B) of this section is a felony of the fifth

degree”). Had the legislature intended to include pregnant victims in the definition of

“family or household member,” then the General Assembly could have included this

language. Based on the plain language of the statute, the definition of “family or

household member” does not include the unborn child of a pregnant victim.

       {¶12} The state concedes that it relied on the fact that Siffel was pregnant with

Brown’s child to establish the “family or household element.” However, the state

argues that Brown forfeited the argument on appeal because he did not challenge

whether “natural parent” applies to an unborn child.




                                                5
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13} The record reflects that Brown challenged the sufficiency of the state’s

evidence to prove that Siffel was a family or household member and argued that the

“putative father” instruction did not apply because the child had not yet been born.

The trial court disagreed and ruled that the instruction applied. Thus, the issue was

raised and considered by the trial court.

       {¶14} Therefore, we hold that the evidence was insufficient to prove that Siffel

was a family or household member. When a conviction for domestic violence is

reversed because the state failed to prove the element of “family or household

member,” this court has the authority to modify the conviction to the lesser-included

offense of disorderly conduct, a minor misdemeanor, in violation of R.C. 2917.11(A)(1).

See State v. Harris, 109 Ohio App.3d 873, 876, 673 N.E.2d 237 (1st Dist.1996); App.R.

12(B). Accordingly, we modify the conviction for domestic violence to a conviction for

minor-misdemeanor disorderly conduct and remand the cause for sentencing. The

third assignment of error is sustained.

                                     Conclusion

       {¶15} We sustain Brown’s third assignment of error, modify the judgment to

reflect a minor-misdemeanor conviction for disorderly conduct, and remand for

sentencing on that charge and further proceedings consistent with this opinion. Our

disposition of Brown’s third assignment of error renders moot his first, second, and

fourth assignments of error, and we decline to address them. See App.R. 12(A)(1)(c).

                                              Judgment modified and cause remanded.


MYERS, P.J., and WINKLER, J., concur.


Please note:
       The court has recorded its own entry this date.


                                                6